DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 08/02/2022. Claims 1-4, 7-12, and 15-16 are pending in the current office action. Claims 1, 3, 7-8, 10-12, and 15 have been amended by the applicant and claims 5-6 and 13-14 have been cancelled. Claims 12 and 15-16 remain withdrawn as being drawn to a non-elected group and claims 1-4 and 7-11 are examined herein. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102 are necessitated by the amendments. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhou et al. (US 2012/0097917 A1).
Regarding claim 1, Zhou discloses a sensor (gas sensor [abstract]), comprising:
an array of at least one nanostructure including a sensing material (ZnO nanowire array forms the nanostructure wherein the ZnO nanowire array is coated with SnO2 nanoparticles and Pd, Pt, or Au nanoparticles [Paras. 0027, 0032, 0036, 0039; Fig. 3]),
wherein the sensing material includes at least one selected from a metal, a metal oxide, a metal sulfide, and a polymer (SnO2 is a metal oxide [Paras. 0027, 0032, 0036, 0039; Fig. 3]); and
wherein, when the sensing material includes at least one selected from the metal, the metal oxide, and the metal sulfide, the sensing material includes at least one selected from…Au…Pt, Pd… and the sensing material does not include Cu (the sensor array includes the ZnO nanowire array coated with SnO2/Pd, SnO2/Pt, or SnO2/Au nanoparticles [Paras. 0027, 0032, 0036, 0039; Fig. 3].
Regarding claim 2, the limitations “wherein the sensing material detects a hydrogen sulfide gas” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. Alternatively, the limitations of claim 2 further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the gas sample (material worked upon) but fails to limit the sensor structure itself (by a structure being claimed), the limitations of the claim have no patentable weight. Examiner notes, however, that Zhou expressly teaches the use of the sensor system for the measurement of hydrogen sulfide gas [Paras. 0025, 0042; Figs. 5A, 5B, 7C]. 
Regarding claim 3, Zhou further discloses wherein shapes of the at least one nanostructure are selected from the group consisting of line pattern…cylinder shape…cuboid shape (the nanowires themselves are linear in shape and thus form a “line pattern” and are also cylindrical in shape [Figs. 1A-1B, 2E-2H]; the entire nanowire array also forms a cuboid shape [Figs. 2A-2D]).
Regarding claim 4, Zhou further discloses wherein a grain size of the sensing material is 100 nm or less (the diameter of each nanowire is from 10 nm to 100 μm; the diameter of the semiconductor nanoparticles is from 1 nm to the diameter D including for instance 15-20nm; the diameter of the metal nanoparticles is from 1 nm to the diameter D [Paras. 0034, 0059-0063]).
Regarding claims 7-8, Zhou further discloses wherein the metal includes a binary material selected from the group consisting of…Au-Sn, of instant claim 7, and “a binary material including…SnO2/Au, of instant claim 8 (SnO2 and Au were co-deposited on the ZnO nanowires [Paras. 0027, 0032, 0036, 0039; Fig. 3]).
Regarding claim 9, Zhou further discloses wherein a grain size of the sensing material is 100 nm or less (the diameter of each nanowire is from 10 nm to 100 μm; the diameter of the semiconductor nanoparticles is from 1 nm to the diameter D including for instance 15-20nm; the diameter of the metal nanoparticles is from 1 nm to the diameter D [Paras. 0034, 0059-0063]), and wherein a grain interface gap of the sensing material is 50nm or less (the SnO2 and Pd/Pt/Au nanoparticles are directly deposited on the ZnO nanowire surface and thus a grain interface gas between the grains of the SnO2/Pd/Pt/Au and the ZnO nanowire surface would be less than 50 nm). 
Regarding claim 10, Zhou further discloses wherein an aspect ratio of the at least one nanostructure is 1 or more (the ratio of the length to the width of the nanowires is greater than 1 as clearly shown in Figs. 1A-2H); and wherein a line width of the at least one nanostructure is 50 nm or less (the diameter of each nanowire is from 10nm to 100 μm [Para. 0059]).
Regarding claim 11, the limitation “wherein the at least one nanostructure have a response amplitude (Rair/Ra) of 40 or more, a response time of less than 100 seconds, and a recovery time of less than 250 seconds when a hydrogen sulfide gas is detected) is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Zhou discloses a sensor selective to H2S with substantially the same structure as the instantly claimed device and thus is configured to and capable of meeting the functional limitations of instant claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2012/0097917 A1). 
Note: Claim 10 is rejected above as being anticipated by Zhou as the nanowire is taught as being from 10 nm to 100 μm, but given the disclosure as a “nanowire”, the Office takes the position that the disclosure is sufficiently specific to be anticipatory. However, claim 10 is further rejected below as being obvious to one skilled in the art.
Regarding claim 10, Zhou discloses wherein an aspect ratio of the at least one nanostructure is 1 or more (the ratio of the length to the width of the nanowires is greater than 1 as clearly shown in Figs. 1A-2H).
Zhou discloses within the embodiments of examples 4-8 wherein the ZnO nanowires were 150-450 nm and thus fails to expressly teach an embodiment where the “line width of the at least one nanostructure is 50 nm or less”. 
Zhou does disclose, however, wherein the diameter of each nanowire can range from 10nm to 100 μm [Para. 0059]. 
Given the teachings of Zhou regarding a nanowire diameter (“line width”) in the range from 10 nm to 100 μm, and the disclosure of the ZnO as a “nano” wire, it would have been obvious to have selected and utilized nanowire thickness/diameter within the disclosed range (10 nm - 100μm), including those amounts that overlap within the claimed range (50 nm or less). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 


Response to Arguments
Applicant's arguments/amendments filed 08/02/2022 with respect to the objections to the claims have been fully considered and are persuasive, the objections have been withdrawn. 
Applicant’s arguments with regards to the prior grounds of rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ju et al. (Dianxing Ju et al., High triethylamine-sensing properties of Ni/SnO2 hollow sphere P-N heterojunction sensors, Sensors and Actuators B 215 (2015) 39-44) disclose a composite NiO/SnO2 nanostructure gas sensor. Shen et al. (Yanbai Shen et al., Hydrogen sensors made of undoped and Pt-doped SnO2 nanowires, J. Alloys and Compounds 488 (2009) L21-L25) disclose a SnO2/Pt nanostructure for gas sensing. Tomer et al. (Vijay K. Tomer et al., Highly sensitive and selective volatile organic amine (VOA) sensors using mesoporous WO3-SnO2 nanohybrids, Sensors and Actuators B 229 (2016) 321-330) disclose a WO3-SnO2 nanostructure sensor for gas sensing. Kolmakov et al. (US 8443647 B1) disclose a nanowire array gas sensor wherein the nanowires can be formed of SnO2, WO3, NiO, or combinations therefore, and further includes noble metal or foreign oxide functionalization. Myung et al. (US 2012/0080319 A1) disclose carbon nanotube “nanostructure” that comprises tin oxide and metal nanoparticles coated on the walls of the carbon nanotubes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795